UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6527



MICHAEL MCLEAN,

                                             Plaintiff - Appellant,

          versus


OFFICER PHILMON; Q. PULLEN, Officer; B.
HARRIS, Officer; JAMES BRODY, Officer; OFFICER
WIGGINS; OFFICER PITTMAN; OFFICER ROOKS; JAMES
GILMORE, Inmate; KEITH ZEBULON, Inmate; BOBBIE
FORTHOUSE, Inmate; JAMES NEWKIRK, Inmate;
INMATE RAMSUR,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-97-108-5-BR)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A. § 1915A

(West Supp. 1997). We have reviewed the record and the district

court's opinion and find that this appeal is frivolous. According-

ly, we dismiss the appeal on the reasoning of the district court.
McLean v. Philmon, No. CA-97-108-5-BR (E.D.N.C. Apr. 7, 1997). The
motion for appointment of counsel is denied. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2